     Case 2:17-cv-02584-MCE-CKD Document 28 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN DAVID MICHOFF,                              No. 2:17-CV-02584-MCE-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    EL DORADO COUNTY, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 29, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 26. Neither party

23   has filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the Court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                         1
     Case 2:17-cv-02584-MCE-CKD Document 28 Filed 06/16/20 Page 2 of 2

 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed April 29, 2020 (ECF No. 26), are ADOPTED
 3   in full;
 4              2. Defendant Ragusano is DISMISSED from this action without prejudice; and
 5              3. This action will proceed against defendants Colburn, Cooney, and Morton.
 6              IT IS SO ORDERED.
 7

 8   Dated: June 16, 2020
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
